Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-31 and 37-42 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be JP 2006336035 to Kai, as previously presented.
Kai fails to teach wherein the partition that covers an upper region of the electrode has, in a lower end-side region, a plurality of ribs extending in a direction that has a lateral direction component, and the ribs and the partition are made of a fluororesin and are integrally formed. Kai discloses a resin partition plate reinforced by providing the resin partition plate with a reinforcing plate material, i.e. nickel, by welding. Therefore, it is not possible to completely suppress permeation of the electrolyte through a welded part and the partition plate material itself, and there is a risk that a long operating time will cause corrosion of the reinforcing nickel plate and will generate gas, and the resin partition plate will deform.
As a result of a partition made of a fluororesin being provided with a rib that is integrally formed with the partition, the risk of corrosion is eliminated, and the deformation of the partition is effectively suppressed, so that the electrolytic cell can be stably operated for a long period of time. There was not found a teaching in the prior art suggesting modification of the conventional electrolytic cells in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794